Title: To James Madison from John Graham, 16 August 1811
From: Graham, John
To: Madison, James


Dear SirDept of State 16th Augt 1811.
Not being able to hear of any one here who understood the Portuguese Language—I have endeavoured myself to find out what was the object of the writer of the Letter you sent me. It seems to be to induce you to enter into an alliance with England against France: and to propose to all the Nations “of Asia, Africa, Europe and America” to make common cause against her—to forbid all commerce or communication with her, and to destroy her armies whereever they were to be found. Under this state of things the writer seems to suppose that the Commerce of the World might be freed from all kinds of restrictions or Duties and that the Paper Money of Great Britain and of the United States would pass every where as current as Gold & Silver now do. He says too that this Country and the Brasils might have a Navy in common. For myself, I am strongly tempted to think the writer is deranged; but if you are disposed more accurately to ascertain what are the contents of his Letter I can send it to Phia where I presume some one can be found who will be able to read the greater part of it. With the Highest Respect I have the Honor to be, Sir, Your Most Obt Sert.
John Graham
Mr Monroe having desired me to send him translations of the Letters received from Chile & Buenos Ayres—I have thought that you might possibly want to take a look at them on their way to him and have therefore put them under an open Cover which will go inclosed to you.
